DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because fig. 1 comprises a figure of unlabeled rectangular boxes. The drawings should be provided with descriptive text labels. See MPEP 608.02(b) form para. 6.22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
cooling of the synthesis gas below a temperature of introduction to the gas engine claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “injecting at least a portion thereof” should be “injecting at least a portion of the clean synthesis gas”.  Appropriate correction is required.
Claim 2 is objected to because the limitation “said water” should be “a water” or “water”. 
Claim 3 is objected to because the limitation “its humidity” should be “humidity”.
Claim 4 is objected to because the limitation “its injection” should be “permitting injection of the gas”. The limitation “the gas” should be the “synthesis gas”.
Claim 6, the limitation “volume of clean synthesis gas” should be “volume of the clean synthesis gas”. 
Claim 10, the limitation “it” should be replaced with the proper noun to which it refers. 
Claim 11, the limitation “boiler” should be “combustion boiler”.
Claim 12 is objected to because the limitation “it” should be replaced with the proper noun to which it refers. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the limitation “extraction means” invokes 112 6th and comprises at least an endless screw and equivalents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 4, the limitation “after compressing the synthesis gas” renders the claim indefinite because no compression of synthesis gas is discussed. 
Regarding claim 6, the limitation “the synthesis gas” renders the claim indefinite because its unclear whether this is the raw synthesis gas or the clean synthesis gas or a different syngas stream. 
Regarding claim 8, the limitation “the soot” renders the claim indefinite because its unclear what soot is being referred to. 
Regarding claim 10, the limitation “said water” at line 18 and “water” and lines 32-33 render the claim indefinite because the first limitation lacks antecedent basis which the second limitation compounds, and furthermore, its unclear whether this is the same water or not. 
Regarding claim 12, the limitation “at least one combustion chamber” renders the claim indefinite because its unclear whether this is the previously claimed at least one combustion chamber previously cited or not. 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites an apparatus dependent on the method of claim 1. The apparatus recites only the structure capable of achieving the method but does not require the actual method being operated. The test for proper dependency requires a recitation to dependency and a further limitation. See MPEP 608.01(n)(III). The test requires that the claim includes all limitations of the claim on which it depends. Id.  Here, Claim 10 does not require the steps of providing an SRF, producing raw synthesis gas, purifying the syngas in accordance with step c, cleaning and dehumidifying the syngas, and producing electricity but rather merely the structure capable of achieving the limitations. Therefore, claim 10 does not require all the limitations of the claim on which it depends and is improper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. US 2011/0104575.
Regarding claim 1, Mui discloses a process for producing electricity comprising the following successive steps: providing a solid recovered fuel, see for example fig. 4, biomass in step 52, see para. [0003] stating that the biomass includes sawdust, shavings, pellets, chips, municipal waste, sewage coal, bitumen, fossil fuels, food waste, plant matter, etc., producing a raw synthesis gas from the solid recovered fuel, see step 54 line 54 goes to the thermal cracking unit, purifying said raw synthesis gas to generate a synthesis gas whose reduced concentration of tars determines a dew point of said tars of less than or equal to 20 degrees C, said purification step comprising the injection of the raw synthesis gas into a mixing zone, in which said raw synthesis gas encounters and is mixed with at least one plasma jet, and initiation of a reaction between the synthesis gas and the at least one plasma jet in a reaction zone placed downstream of the mixing zone to thermally crack the tars, the temperature of the synthesis gas at the outlet of the reaction zone being greater than or equal to 1100 degrees C, see fig. 4, the thermal cracking unit is in contact with a plasma torch 76, at para. [0026] the cracking temperature of the syngas may reach about 1150 degrees C, the reaction zone is interpreted as the area downstream of the contact with the plasma torch, i.e. the mixing zone, cleaning the synthesis gas thus purified to obtain a clean synthesis gas, see filter 64/65, para. [0062], the filter is stated to be element 64 but labeled as element 65, lowering the relative degree of humidity of the clean synthesis gas, see para. [0074] stating that the cooler comprises a condenser to remove water vapor and a filter 65, as stated in the specification the states that the syngas is filtered first and then cooled, injecting at least a portion thereof into at least one gas engine to produce electricity, see for example para. [0051]. With specific regard to the limitation that the synthesis gas whose reduced concentration of tars determines a dew point of the tars or less than or equal to 20 degrees C, the specification states that the dew point is reduced because of the thermal cracking where since Mui discloses the same thermal 
Regarding claim 5, Mui discloses the at least one gas engine is continuously fed with the clean synthesis gas, the pressure of the synthesis gas at the inlet of the at least one gas engine being constant or substantially constant. Referring to para. [0005] for instance, the gas is fed to an engine as fuel to run a turbine, para. [0051], to generate electrical power which requires fuel to be fed continuously and relatively constantly. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui in view of Hong et al. US 2013/0252115.
Regarding claim 2, Mui discloses all elements except for after step c and before step d providing a water fed heat recovery boiler. 
Hong teaches a cooling a purified synthesis gas in between a plasma gasifier 102 and a clean up equipment 104 with a water fed heat recovery boiler 116 that performs the heating of said water by recovering the heat from said synthesis gas to produce steam and to feed with said steam at least one steam turbine 120. Hong teaches that the inclusion of heat exchangers 114, 116 (HRSG) may be added to produce electricity via the heat of gasification in order to improve the efficiency of the power generation system. See para. [0047]. 
It would have been obvious to an ordinary skilled worker to provide a heat recovery steam generator after the plasma purification process but before the clean up process in the invention of Mui, as taught by Hong, in order to increase the efficiency of the gasification system. Id. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui in view of Ekananyake et al. US 2015/0345401.
See para. [0074]. Mui does not state that the synthesis gas is cooled below a temperature of introduction into at least one gas engine. 
Ekananyake teaches a fuel heater 134 between a fuel source 120 and a gas engine 122 to raise the temperature of the fuel. Heating the fuel increases the thermal efficiency of the system. See para. [0002]. 
It would have been obvious to an ordinary skilled worker in the art to provide a fuel heater prior to the combustor of the gas engine and the cooler of Mui, as taught by Ekananyake, in order to raise the thermal efficiency of the engine. Id. The combination would result in the cooling of the syngas below the introduction temperature to the engine.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui in view of Ekananyake as applied to claim 3 above, and further in view of Schulz US 4,052,173.
Regarding claim 4, Mui, in view of Ekananyake, discloses all elements except for compressing the synthesis gas, the synthesis gas is cooled to a service temperature permitting its injection into at least one engine and the acids contained in the synthesis gas thus compressed are removed before injection into the at least one gas engine. Mui does disclose a cooler to dehumidify the syngas before injection.
See col. 8, lines 6-63. 
It would have been obvious to provide the gas compressor and acid scrubber in the syngas line of Mui, in view of Ekananyake, as taught by Schulz, in order to remove contaminants. Id. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui as applied to claim 5 above, and further in view of Thacker et al. US 2014/0007614 and Hermann et al. US 2008/0305371.
Regarding claim 6, Mui discloses all elements as discussed above but does not disclose the use of a steam turbine fed with excess syngas. Mui does disclose a storage tank 44 is optionally provided, see para. [0051] as seen in figure 2, where an ordinary skilled worker would understand that excess fuel is provided to the storage tank.
Hermann teaches a gasifier that produces hydrogen from syngas where the excess hydrogen may be directed to cogeneration plants for electricity generation. See para. [0021]. Hermann does not teach that the HRSG includes a duct burner.
Referring to fig. 1, Thacker teaches an HRSG fired with a supplemental duct burner 103 that is fed with syngas downstream of the gas turbine. The inclusion of the duct burner allows for regulation of the HRSG temperature to power a steam turbine. See para. [0025].  
It would have been obvious to an ordinary skilled worker to provide the excess fuel generated by Mui to electrical generation as taught by Hermann and to provide that Id. The combination would thus result in the solid recovered fuel is supplied in an amount necessary to produce more synthesis gas than necessary for feeding said at least one engine, see Mui with the inclusion of an optional tank, and in that the fluctuations in volume of clean synthesis gas generated are regulated by producing, from the synthesis gas not injected into the at least one engine, steam to feed at least one steam turbine, see duct burner of Thacker. 
Regarding claim 7, Mui, in view of Hermann and Thacker, discloses at least one combustion chamber, see Thacker element 103, is fed with the surplus of said clean synthesis gas, see Hermann teaching excess gas may be provided to power generation, not injected into the at least one gas engine, the fumes derived from the combustion of said clean synthesis gas being sent to a water fed heat recovery unit 104 which performs the heating of said water by recovering the heat from said fumes to produce steam. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui applied to claim 1 above, and further in view of Capote et al. US 2007/0199485, Dettling et al. 4,649,703 and Thacker.
Regarding claim 8, Mui discloses all elements except for the soot is recovered to be burnt in at least one combustion chamber, the fumes derived from the combustion of said soot being sent to a water-fed heat-recovery which performs the heating of said 
Thacker teaches a parallel burner 103 with a gas turbine 100 in an HSRG 104 with a steam turbine, see para. [0025]. The obviousness of the combination is discussed in claim 6 above. 
Capote teaches the use of a bag filter 140 to catch particulate matter after the gasifier. See para. [0033]. Capote teaches the filter is provided to remove particulate matter from the syngas stream. See para. [0035]. 
It would have been obvious to provide a bag filter to the apparatus of Mui, in view of Thacker, in order to remove particulate matter from the syngas stream. Id. 
Dettling teaches that captured soot is burned within an incinerator and it is known to provide the soot to an engine for burning. See col. 3, lines 1-5. 
It would have been obvious to an ordinary skilled worker to provide the soot captured to the supplemental burner of Mui, in view of Thacker and Capote, as taught by Dettling, in order to incinerate the soot without producing harmful emissions. See Dettling, col. 2, lines 55-end. The resulting structure results in the combustion of soot in a combustor 103, see Thacker, the fumes derived from the combustion of the soot sent to a water fed HRSG 104 which performs the heating of the water by recovering the heat from the fumes to produce steam and to feed the steam to at least one steam turbine. 

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Capote, Dettling and Thacker, applied to claim 8 above, and further in view of Pearson US 2007/0010589.
Regarding claim 9, Mui, in view of Capote, Dettling, and Thacker, discloses all elements except for an extraction means and the transporting of the soot. 
Pearson teaches the soot from a bag filter can be extracted by an extraction means and the soot is transported in a leaktight and non-oxidizing medium to the at least one combustion chamber. Person teaches the extraction means is a screw conveyor 72 that feeds the soot to a pipe with flue gas, i.e. the leak tight/non-oxidizing medium 56 that feeds the soot to a destination 82. See para. [0022]. 
It would have been obvious to an ordinary skilled worker to provide a convey the soot in the apparatus of Mui, in view of Capote, Dettling, and Tacker, with a conveyer and pipe as taught by Pearson, in order to provide a means to transfer the soot. Id. 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui applied to claim 1 above, and further in view of Hong, Hermann, Thacker, Capote et al. US 2007/0199485.
Regarding to claim 10, referring to claim 1, Mui discloses a gasification reactor as claimed, a unit for purifying the raw synthesis gas from the gasification reaction including all structure claimed, i.e. the plasma torch, a filtration unit, a washing cooling device, and at least one engine. Mui doesn’t disclose a water fed heat recovery boiler to 
Hong teaches a synthesis gas HRSG as discussed in claim 2 above, where the obviousness of the combination is discussed in claim 2. 
Herman and Thacker teach the use of a combustion boiler as claimed as discussed in claim 7 above.
Capote teaches a bag filters 140 downstream of the syngas heat recovery boiler to remove particulates within the syngas. See para. [0035]. 
It would have been obvious to an ordinary skilled worker to include a filter in the apparatus of Mui, in view of Hong, Hermann and Thacker, as taught by Capote, in order to remove particulates from the syngas. Id. 
Regarding claim 11, referring to claim 7 above, Mui, in view of Hong, Hermann, Thacker, and Capote discloses all elements, where Thacker shows the at least one gas engine and said boiler are placed in parallel so that the synthesis gas not sent to the at least one gas engine is sent to the boiler. See Thacker, fig. 1 elements 100 and 103 are in parallel. 

  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Hong, Hermann, Thacker, Capote, applied to claim 10 above, and further in view of Pearson.
Regarding claim 12, referring to claim 10 above, Mui, in view of Hong, Hermann, Thacker, Capote, discloses all elements including the extraction of soot and combustion of the soot in an HRSG boiler. See claim 8 above. 
. 

  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Hong, Hermann, Thacker, Capote, Pearson applied to claim 12 above, and further in view of Shimoda US 4,465,000.
Regarding claim 13, Mui, in view of Hong, Hermann, Thacker, Capote, Pearson, discloses all elements except that the combustion boiler includes at least one cyclone chamber to receive soot. 
Shimoda teaches a cyclone boiler including at least one cyclone chamber 30 to receive solid fuel. See col. 2, lines 64-end. 
It would have been obvious to an ordinary skilled worker to provide a cyclone chamber to the combustion boiler of Mui, in view of Hong, Hermann, Thacker, Capote, Pearson, as taught by Shimoda, in order to efficiently burn the solid fuel, i.e. soot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741